DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s response, filed 26 May 2022, to the last office action has been entered and made of record. 
In response to the amendments to the claims, they are acknowledged, supported by the original disclosure, and no new matter is added.
Amendments to the independent claims 1 and 19 have necessitated an updated ground of rejection over the applied prior art. Please see below for the updated interpretations and rejections.
In response to the addition of new claims 27-30, they are acknowledged and made of record.

Response to Arguments
Applicant's arguments filed 26 May 2022 have been fully considered but they are not persuasive.
Examiner notes the claims are treated with their broadest reasonable interpretations consistent with the specification. See MPEP 2111. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Furthermore, the test for obviousness is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ871 (CCPA 1981).
	
In response to Applicant’s arguments on p. 10-11, that the cited prior art references fail to teach or suggest each and every limitation of independent claim 1, the Examiner respectfully disagrees and notes the combined teachings of Golparvar-Fard, Barisic, Roh, Golparvar-Fard’058, and Luo are relied upon to suggest each limitation of claim 1 to one of ordinary skill in the art.
In regards to Applicant’s remarks that cited prior art references fail to teach or suggest, “the image classification controller sending the second digital photograph to a second digital image classification model, the second digital image classification model having a second deep convolutional neural network machine learning algorithm to analyze the second digital photograph and to return a second physical attribute identifier and a second prediction score associated with the second physical attribute identifier to the image classification controller, the second prediction score indicates a probability that the second digital photograph illustrates a second physical attribute corresponding to the second physical attribute identifier”, and in particular Golparvar-Fard does not utilize a digital image classification model having a deep convolutional neural network machine learning algorithm to analyze the digital photograph and to return a physical attribute identifier and a prediction score, the Examiner respectfully disagrees.
Golparvar-Fard is relied upon to teach a system for monitoring construction progress and productivity, where the system may measure deviations between expected work-in-progress on a construction site and actual state of work in progress via images, point clouds derived from images, and building information models, where images may be added incrementally over time (see Golparvar-Fard [0052], [0055], [0073]-[0075], and [0106]-[0108]).
Roh is relied upon to teach a known technique of monitoring interior construction progress based on the using feature-based classifiers to detect specified construction objects from as-built interior construction images, such as walls, doors, windows, and pipes (see Roh sect. 3. Framework of object-based interior construction progress monitoring, sect. 5.1 Decomposition criteria of interior construction objects, and sect. 5.3 Automated visual assessment from photographs).
Luo is relied upon to teach a known technique of analyzing construction images using trained deep learning convolutional neural network models to detect construction objects and predicts class-specific score and bounding box locations for the objects and provides confidence scores to sort the detections for judging a positive detection (see Luo sect. Method Development, sect. Method Development, Training and Test Data Sets and Table 2, and sect. Experiments and Results, Object Detection).
The combined cited references, in particular Golparvar-Fard, Roh, and Luo, suggests to one of ordinary skill in the art that images captured incrementally over time of a construction site to measure work in progress are analyzed to detect specific construction objects for monitoring construction progress, where deep learning convolutional neural network models are used to detect construction objects and predict class-specific score and bounding box locations for the objects and provides confidence scores. Examiner further elaborates that the suggested use of trained deep learning convolutional neural network models to detect multiple different classes of objects suggests corresponding use of multiple trained deep learning convolutional neural network models to detect the multiple different classes of objects. 
Thus, the combined teachings of the cited Golparvar-Fard, Barisic, Roh, Golparvar-Fard’058, and Luo references suggests to one of ordinary skill in the art the broadest reasonable interpretation of the limitation, “the image classification controller sending the second digital photograph to a second digital image classification model, the second digital image classification model having a second deep convolutional neural network machine learning algorithm to analyze the second digital photograph and to return a second physical attribute identifier and a second prediction score associated with the second physical attribute identifier to the image classification controller, the second prediction score indicates a probability that the second digital photograph illustrates a second physical attribute corresponding to the second physical attribute identifier”.

In regards to Applicant’s remarks that the combined teachings of the cited references do not teach or suggest, “the build task test engine controller performing a second test associated with the second physical attribute identifier by comparing the second prediction score to a second threshold score, the second test being passed when  the second prediction score being greater than the second threshold score”, the Examiner respectfully disagrees.
Golparvar-Fard is relied upon to teach in the system for monitoring construction progress and productivity, where images may be added incrementally over time, and deviations between expected work-in-progress on a construction site and actual state of work in progress via images, point clouds derived from images, and building information models are measured and completed tasks are documented, and percent complete metrics for each task are determined based on comparison of as-built and plan models, including percent complete metrics for multiple predecessor tasks (see Golparvar-Fard [0052], [0098]-[0101], [0106]-[0108], and [0110]).
As noted above, Roh is relied upon to teach a known technique of monitoring interior construction progress based on the using feature-based classifiers to detect specified construction objects from as-built interior construction images, such as walls, doors, windows, and pipes (see Roh sect. 3. Framework of object-based interior construction progress monitoring, sect. 5.1 Decomposition criteria of interior construction objects, and sect. 5.3 Automated visual assessment from photographs).
Golparvar-Fard’058 is relied upon to teach a known technique for detecting progress in a construction scene based on the observation of expected as-planned elements in the as-built scene, where probabilities of observing each as-built element in an occupied voxel are computed, and used to measure progress towards completion of the element, and the computed probability of observing progress for an element associated with a given scheduled activity is compared with a corresponding threshold to classify the progress of the elements (see Golparvar-Fard’058 [0079]-[0081], [0086]-[0095], and Eq. 8, 9, and 10).
The combined cited references, in particular Golparvar-Fard, Roh, and Golparvar-Fard’058, suggests to one of ordinary skill in the art that construction progress is determined based on analyzing images to detect observations of expected as-planned elements, such as specified construction objects, in the as-built scene of a construction site, where probabilities of observing progress for each element are computed and used to measure progress towards completion of the element by comparing with a corresponding thresholds to classify the progress of the elements. 
Thus, the combined teachings of the cited Golparvar-Fard, Barisic, Roh, Golparvar-Fard’058, and Luo references suggests to one of ordinary skill in the art the broadest reasonable interpretation of the limitation, “the build task test engine controller performing a second test associated with the second physical attribute identifier by comparing the second prediction score to a second threshold score, the second test being passed when  the second prediction score being greater than the second threshold score”.

In regards to Applicant’s remarks that the combined teachings of the cited references do not teach or suggest, “the build task test engine controller determining that a first build task has been completed when the first test is passed and the second test is passed, and a second build task was previously completed as indicated in a build task occurrence table”, the Examiner respectfully disagrees.
Golparvar-Fard is relied upon to teach measuring deviations between expected work-in progress on a construction site and actual stat of work in progress to determine percent complete metrics for each task and further teach computing a readiness index (RI) to measure the readiness of the task to be executed which depends on whether all predecessors and task constraints are completed or released, and RI may receive, as an input, a measure of "Percent Complete" (PC) for each predecessor task and task constraint, and that progress reports based on predictive visual data analytics provide metrics on the status of the project, including percent complete of scheduled tasks and task readiness (see Golparvar-Fard Figs. 16-18, [0098]-[0101], [0106]-[0110], [0116]-[0123], and Table 2).
The teachings of Golparvar-Fard suggests to one of ordinary skill in the art that a task is determined to be completed is dependent upon the detection of percent complete metrics based on measured deviations for each task and the completion of predecessor tasks, and that tasks are indicated complete in corresponding progress reports.
Thus, the combined teachings of the cited Golparvar-Fard, Barisic, Roh, Golparvar-Fard’058, and Luo references suggests to one of ordinary skill in the art the broadest reasonable interpretation of the limitation, “the build task test engine controller determining that a first build task has been completed when the first test is passed and the second test is passed, and a second build task was previously completed as indicated in a build task occurrence table”.
 
In response to Applicant’s arguments on p. 11-12, that the cited prior art references fail to teach or suggest each and every limitation of independent claim 19, the Examiner respectfully disagrees and notes the combined teachings of Golparvar-Fard, Barisic, Roh, Golparvar-Fard’058, and Luo are relied upon to suggest each limitation of claim 19 to one of ordinary skill in the art.
In regards to Applicant’s remarks that the combined teachings of the cited references do not teach or suggest, “the image classification controller sending the first digital photograph to a second digital image classification model, the second digital image classification model having a second deep convolutional neural network machine learning algorithm to analyze the first digital photograph and to return a second physical attribute identifier and a second prediction score associated with the second physical attribute identifier to the image classification controller, the second prediction score indicates a probability that the first digital photograph illustrates a second physical attribute corresponding to the second physical attribute identifier”, the Examiner respectfully disagrees. 
As noted above in the discussion for claim 1 in view of the cited prior art teachings, the combined cited references, in particular Golparvar-Fard, Roh, and Luo, suggests to one of ordinary skill in the art that images captured incrementally over time of a construction site to measure work in progress are analyzed to detect specific construction objects for monitoring construction progress, where deep learning convolutional neural network models are used to detect construction objects and predict class-specific score and bounding box locations for the objects and provides confidence scores. Furthermore, the suggested use of trained deep learning convolutional neural network models to detect multiple different classes of objects suggests corresponding equivalent use of multiple trained deep learning convolutional neural network models to detect the different classes of objects. 
As images are added incrementally over time and analyzed to measure work in progress, where images are analyzed to detect specific construction objects for monitoring construction progress, the combined reference teachings suggest that each image, including a corresponding first and second digital photograph, are analyzed by trained deep learning convolutional neural network models to detect the multiple different classes of objects. 
Thus, the combined teachings of the cited Golparvar-Fard, Barisic, Roh, Golparvar-Fard’058, and Luo references suggests to one of ordinary skill in the art the broadest reasonable interpretation of the limitation, “the image classification controller sending the first digital photograph to a second digital image classification model, the second digital image classification model having a second deep convolutional neural network machine learning algorithm to analyze the first digital photograph and to return a second physical attribute identifier and a second prediction score associated with the second physical attribute identifier to the image classification controller, the second prediction score indicates a probability that the first digital photograph illustrates a second physical attribute corresponding to the second physical attribute identifier”.

In regards to Applicant’s remarks that the combined teachings of the cited references do not teach or suggest the claim 19 limitations of, “the build task test engine controller performing a second test associated with the second physical attribute identifier by comparing the second prediction score to a second threshold score, the second test being passed when  the second prediction score being greater than the second threshold score”, and “the build task test engine controller determining that a first build task has been completed when the first test is passed and the second test is passed, and a second build task was previously completed as indicated in a build task occurrence table”; the Examiner respectfully disagrees and refers above to the corresponding discussion for similar subject matter of claim 1. 

In response to Applicant’s arguments on p. 13, that the cited prior art references fail to teach or suggest each and every limitation of new independent claim 27, the Examiner respectfully disagrees and notes the combined teachings of Golparvar-Fard, Barisic, Roh, Golparvar-Fard’058, and Luo are relied upon to suggest each limitation of claim 27 to one of ordinary skill in the art.
In regards to Applicant’s remarks that the combined teachings of the cited references do not teach or suggest the claim 27 limitations of, “the image classification controller sending the second digital photograph to a second digital image classification model, the second digital image classification model having a second deep convolutional neural network machine learning algorithm to analyze the second digital photograph and to return a second physical attribute identifier and a second prediction score associated with the second physical attribute identifier to the image classification controller, the second prediction score indicates a probability that the second digital photograph illustrates a second physical attribute corresponding to the second physical attribute identifier”, and “the build task test engine controller performing a second test associated with the second physical attribute identifier by comparing the second prediction score to a second threshold score, the second test being passed when the second prediction score being greater than the second threshold score”, the Examiner respectfully disagrees and refers above to the corresponding discussion for similar subject matter of claim 1. 

In regards to Applicant’s remarks that the combined teachings of the cited references do not teach or suggest, “the build task test engine controller determining that a first build task has been completed when the first test is passed and the second test is passed, and the first build task was not previously completed as indicated in a build task occurrence table”, the Examiner respectfully disagrees.
Golparvar-Fard is relied upon to teach measuring deviations between expected work-in progress on a construction site and actual state of work in progress to determine percent complete metrics for each task, where progress reports based on predictive visual data analytics provide metrics on the status of the project, including percent complete of scheduled tasks and task readiness and further teach the progress reports includes metrics for determining “Task Repeated”, which flags tasks as having their start date pushed to a subsequent week (see Golparvar-Fard Figs. 16-18, [0098]-[0101], [0106]-[0110], [0116]-[0123], and Table 2).
The teachings of Golparvar-Fard suggests to one of ordinary skill in the art that tasks schedules and completion of tasks are tracked, and when delayed tasks are determined to be completed, the respective tasks are not indicated as previously completed in corresponding progress reports. 
Thus, the combined teachings of the cited Golparvar-Fard, Barisic, Roh, Golparvar-Fard’058, and Luo references suggests to one of ordinary skill in the art the broadest reasonable interpretation of the limitation, “the build task test engine controller determining that a first build task has been completed when the first test is passed and the second test is passed, and the first build task was not previously completed as indicated in a build task occurrence table”.
In response to Applicant’s arguments on p. 14, that the cited prior art references fail to teach or suggest each and every limitation of new independent claim 29, the Examiner respectfully disagrees and notes the combined teachings of Golparvar-Fard, Barisic, Roh, Golparvar-Fard’058, and Luo are relied upon to suggest each limitation of claim 29 to one of ordinary skill in the art.
In regards to Applicant’s remarks that the combined teachings of the cited references do not teach or suggest the claim 29 limitations of, “the image classification controller sending the first digital photograph to a second digital image classification model, the second digital image classification model having a second deep convolutional neural network machine learning algorithm to analyze the first digital photograph and to return a second physical attribute identifier and a second prediction score associated with the second physical attribute identifier to the image classification controller, the second prediction score indicates a probability that the first digital photograph illustrates a second physical attribute corresponding to the second physical attribute identifier”, the Examiner respectfully disagrees and refers above to the corresponding discussion for similar subject matter of claim 19. 

In regards to Applicant’s remarks that the combined teachings of the cited references do not teach or suggest the claim 29 limitations of, “the build task test engine controller performing a second test associated with the second physical attribute identifier by comparing the second prediction score to a second threshold score, the second test being passed when the second prediction score being greater than the second threshold score”, the Examiner respectfully disagrees and refers above to the corresponding discussion for similar subject matter of claim 1. 

In regards to Applicant’s remarks that the combined teachings of the cited references do not teach or suggest the claim 29 limitations of, “the build task test engine controller determining that a first build task has been completed when the first test is passed and the second test is passed, and the first build task was not previously completed as indicated in a build task occurrence table”, the Examiner respectfully disagrees and refers above to the corresponding discussion for similar subject matter of claim 27.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6, and 8, 15-16, and 19-30 are rejected under 35 U.S.C. 103 as being unpatentable over Golparvar-Fard et al. (US 2019/0325089, effectively filed 18 April 2018), herein Golparvar-Fard, in view of  Barisic et al. (US 9,652,460), herein Barisic, Roh et al. (“An object-based 3D walk-through model for interior construction progress monitoring”), herein Roh, Golparvar-Fard et al. (US 2013/0155058), herein Golparvar-Fard’058, and Luo et al. (“Recognizing Diverse Construction Activities in Site Images via Relevance Networks of Construction-Related Objects Detected by Convolutional Neural Networks”, published on 16 February 2018), herein Luo. 
Regarding claim 1, Golparvar-Fard discloses a system for automatically detecting new home construction progress, comprising: 
at least one computer having an image intake processor, an image classification controller, a build task test engine controller, and a build task notification controller (see Golparvar-Fard [0045], where the system includes a processing device; and see Golparvar-Fard Fig. 27 and [0149]-[0157], where a computer system is disclosed to perform the disclosed teachings); 
the image intake processor receiving a first digital photograph of a new home (see Golparvar-Fard [0049]-[0051], where users may take pictures with cameras of the construction site and input them into the processing device); 
the image classification controller sending the first digital photograph to a first digital image classification model (see Golparvar-Fard [0055], where the image processor may align images to the building information model (BIM) during point cloud generation, in which point clouds and 4D BIM may be evaluated in terms of progress and building plan deviations; see also Golparvar-Fard [0073]-[0075], where 3D point clouds, derived from aligned anchor images or other images, depicting as-built conditions of the construction site may be used to assess progress towards task completion); 
the build task test engine controller performing a first test (see Golparvar-Fard [0098]-[0101], where the system may measure deviations between expected work-in-progress on a construction site and actual state of work in progress via images, point clouds derived from images, and building information models, and completed tasks may be documented and all parties engaged in the task may be informed; see Golparvar-Fard [0106]-[0108], where the 4D as-built and plan models can be compared to determine percent complete metrics for each task);
the image intake processor receiving a second digital photograph of the new home (see Golparvar-Fard [0049]-[0051] and Fig. 1, where users may take multiple pictures with cameras of the construction site and input them into the processing device; and see Golparvar-Fard [0052], where images may be added incrementally over time);
the image classification controller sending the second digital photograph to a second digital image classification model (see Golparvar-Fard [0052], where images may be added incrementally over time; see Golparvar-Fard [0055], where the image processor may align images to the building information model (BIM) during point cloud generation, in which point clouds and 4D BIM may be evaluated in terms of progress and building plan deviations; see also Golparvar-Fard [0073]-[0075], where 3D point clouds, derived from aligned anchor images or other images, depicting as-built conditions of the construction site may be used to assess progress towards task completion; see Golparvar-Fard [0106]-[0108], where the 4D as-built and plan models can be compared to determine percent complete metrics for multiple of different tasks); 
the build task test engine controller performing a second test (see Golparvar-Fard [0098]-[0101], where the system may measure deviations between expected work-in-progress on a construction site and actual state of work in progress via images, point clouds derived from images, and building information models, and completed tasks may be documented and all parties engaged in the task may be informed; see Golparvar-Fard [0106]-[0108], where the 4D as-built and plan models can be compared to determine percent complete metrics for each task; see also Golparvar-Fard [0110], where the percent complete metric can be determined for multiple predecessor tasks);
the build task test engine controller determining that a first build task has been completed when the first test is passed and the second test is passed (see Golparvar-Fard [0107]-[0110], where a readiness index (RI) is computed to measure the readiness of the task to be executed which depends on whether all predecessors and task constraints are completed or released, and RI may receive, as an input, a measure of "Percent Complete" (PC) for each predecessor task and task constraint; see Golparvar-Fard [0116]-[0120], Table 2, Fig. 16A and 16B, where visual production control reports are generated based on predictive visual data analytics which include indicating the number of tasks completed, along with percent completion of tasks and percent plan complete), and a second build task was previously completed as indicated in a build task occurrence table (see Golparvar-Fard [0108], where a readiness index (RI) is computed to measure the readiness of the task to be executed which depends on whether all predecessors and task constraints are completed or released, and RI may receive, as an input, a measure of "Percent Complete" (PC) for each predecessor task and task constraint; see Golparvar-Fard Figs. 16-18 and [0117]-[0123], where progress reports based on predictive visual data analytics provide metrics on the status of the project, including percent complete of scheduled tasks and task readiness; suggesting that a task is determined to be completed depends upon the completion of predecessor tasks, and that tasks are indicated complete in corresponding progress reports).
Golparvar-Fard does not explicitly disclose first photograph attribute data associated with the first digital photograph, and that the first photograph attribute data includes a home identifier for the new home;  second photograph attribute data associated with the second digital photograph; the second photograph attribute data including the home identifier for the new home; and the build task notification controller generating an electronic message that indicates the first build task has been completed.
Barisic teaches in a related and pertinent systems and methods of capturing and managing electronic media files (see Barisic Abstract), where metadata, including time stamp information, geographical information, location name, address, user comments annotations, etc. may be embedded into media files, such as images photos and video (see Barisic col. 5, ln. 5-20) and files are named and captured information, tags, and annotations are embedded as metadata into captured photos of a construction site (see Barisic col. 7, ln. 50-65), and generated reports may be converted into a portable document format and sent to others via email (see Barisic col. 17, ln. 40-50 and col. 24, ln. 45-55). 
At the time of filing, one of ordinary skill in the art would have found it obvious to apply the teachings of Barisic to the teachings of Golparvar-Fard, such that information related to the photographs of the construction site, such as the name of the image file and location name of the construction site, is embedded with the captured photo files when captured and stored. This modification is rationalized as an application of a known technique to a known system ready for improvement to yield predictable results. In this instance, Golparvar-Fard disclose a base system for monitoring construction progress and productivity, where users take pictures of the construction site and input them into the processing device to be processed and generate visual production control reports. Barisic teaches a known technique of naming files and embedding captured information, tags, and annotations as metadata into captured photos of a construction site, and that generated reports may be converted into a portable document format and sent to others via email. One of ordinary skill in the art would have recognized that by applying Barisic’s teachings to the system of Golparvar-Fard would predictably allow for the improvements of associating captured photos of the construction site with a file name and embed the photograph files with metadata such as location name and other captured information for improved file management, and that the generated reports and documentation of completed tasks may be communicated with engaged parties via email for improved communication of results. 
Golparvar-Fard and Barisic do not explicitly disclose that the first digital image classification model returns a first physical attribute identifier and a first prediction score associated with the first physical attribute identifier to the image classification controller; the second digital image classification model returns a second physical attribute identifier and a second prediction score associated with the second physical attribute identifier to the image classification controller.
Roh teaches in a related and pertinent object-based model using computer vision techniques for interior construction progress monitoring (see Roh Abstract), where an object-based model with building information models (BIM) to represent the geometrical information of construction components into meaningful objects through an automated analysis using computer vision techniques, in which as-built interior construction photographs are collected with BIM and are visually analyzed to assess completed components and the dates which they underwent significant change, and progress information is visualized according to schedule deviation of highlighted elements to be used to generate progress reports (see Roh sect. 3. Framework of object-based interior construction progress monitoring), where products are defined as physical objects, e.g. walls, doors, windows, and pipes, and the status of these objects is changed by non-physical construction activities, such as the process of building brick walls or installing water pipes (see Roh sect. 5.1 Decomposition criteria of interior construction objects), and pattern classification for detecting an interior object is trained as the classifier during the object recognition process, where feature based classifiers are trained to detect specified construction objects from images (see Roh sect. 5.3 Automated visual assessment from photographs).
At the time of filing, one of ordinary skill in the art would have found it obvious to apply the teachings of Roh to the teachings of Golparvar-Fard and Barisic, such that the construction objects can be identified in the construction photos using feature-based classifiers trained on detected specific types of construction objects and used to monitor interior construction progress. This modification is rationalized as an application of a known technique to a known system ready for improvement to yield predictable results. In this instance, Golparvar-Fard and Barisic disclose a base system for monitoring construction progress and productivity, the system may measure deviations between expected work-in-progress on a construction site and actual state of work in progress via images, point clouds derived from images, and building information models. Roh teaches a known technique of monitoring interior construction progress based on the using feature-based classifiers to detect specified construction objects from as-built interior construction images, such as walls, doors, windows, and pipes. One of ordinary skill in the art would have recognized that by applying Roh’s teachings to the system of Golparvar-Fard and Barisic would predictably allow for detecting specified construction objects in the construction photos using feature-based classifiers trained on detecting the specific types of construction objects for monitoring interior construction progress, leading to an improved system for detecting progress of a construction site using visual analysis for detecting a plurality of different types of specified construction objects. 
Golparvar-Fard, Barisic, and Roh do not explicitly disclose the first prediction score indicates a probability that the first digital photograph illustrates a first physical attribute corresponding to the first physical attribute identifier; and that the build task test engine controller performing the first test associated with the first physical attribute identifier by comparing the first prediction score to a first threshold score, the first test being passed when the first prediction score being greater than the first threshold score; the second prediction score indicates a probability that the second digital photograph illustrates a second physical attribute corresponding to the second physical attribute identifier; that the build task test engine controller performing a second test associated with the second physical attribute identifier by comparing the second prediction score to a second threshold score, the second test being passed when the second prediction score being greater than the second threshold score.
Golparvar-Fard’058 teaches in a related and pertinent method for monitoring construction progress (see Golparvar-Fard’058 Abstract), where the detection of progress is based on computed probabilities of observing as-planned elements given some evidence of occupancy in the as-built scene model, where occupancy labels are applied to voxels of the as-built model that observe a corresponding as-built element (see Golparvar-Fard’058 [0086]-[0091] and Eq. 8, 9, and 10), and that voxels are labeled as occupied in the as-built model based on the voxel containing SIFT or MVS feature points or observed consistent radiance (see Golaparvar-Fard’058 [0079]-[0081]). Furthermore, the computed probability of observing progress for an element associated with a given scheduled activity is compared with a corresponding threshold to classify the progress of the elements (see Golparvar-Fard’058 [0092]-[0095]).
At the time of filing, one of ordinary skill in the art would have found it obvious to apply the teachings of Golparvar-Fard’058 to the teachings of Golparvar-Fard, Barisic, and Roh such that construction progress is determined based on analyzing images to detect observations of expected as-planned elements, such as specified construction objects, in the as-built scene of a construction site, where probabilities of observing progress for each element are computed and used to measure progress towards completion of the element. This modification is rationalized as an application of a known technique to a known system ready for improvement to yield predictable results. In this instance, Golparvar-Fard, Barisic, and Roh disclose a base system for monitoring construction progress and productivity, where specified construction objects in the construction photos are detected using feature-based classifiers trained on detecting the specific types of construction objects for monitoring interior construction progress. Golparvar-Fard’058 teaches a known technique for detecting progress in a construction scene based on the observation of expected as-planned elements in the as-built scene, where probabilities of observing each as-built element in an occupied voxel are computed, and used to measure progress towards completion of the element, and the computed probability of observing progress for an element associated with a given scheduled activity is compared with a corresponding threshold to classify the progress of the elements. One of ordinary skill in the art would have recognized that by applying Golparvar-Fard’058’s teachings to the system of Golparvar-Fard, Barisic, and Roh would predictably allow for the detection of specified construction objects and measurement of progress of a construction scene based on visual analysis of captured images of the construction based on the observation of expected as-planned elements in the as-built scene, where probabilities of observing progress for each element of specified objects are computed and used to measure progress towards completion of the element, leading to an improved system for detecting progress of a construction site using visual analysis. 
Golparvar-Fard, Barisic, Roh, and Golparvar-Fard’058 do not explicitly disclose that the first digital image classification model having a first deep convolutional neural network machine learning algorithm to analyze the first digital photograph and to return a first physical attribute identifier and a first prediction score associated with the first physical attribute identifier to the image classification controller; the second digital image classification model having a second deep convolutional neural network machine learning algorithm to analyze the second digital photograph and to return a second physical attribute identifier and a second prediction score associated with the second physical attribute identifier to the image classification controller.
Luo teaches in a method for recognizing diverse construction activities in site images via detected 22 classes of construction-related objects using convolutional neural networks (see Luo Abstract), where objects are detected with deep-learning convolutional neural network models, i.e. Faster R-CNN and ResNet-50 (see Luo sect. Method Development), where 22 classes of objects frequently observed are covered in the images used in training and testing the deep neural networks (see Luo sect. Method Development, Training and Test Data Sets and Table 2), and that the Faster R-CNN model consists of two modules, one predicts class-specific score and another regresses bounding box locations from the initial recommending boxes and provides confidence scores to sort the detections for judging a positive detection (see Luo sect. Experiments and Results, Object Detection).
At the time of filing, one of ordinary skill in the art would have found it obvious to apply the teachings of Luo to the teachings of Golparvar-Fard, Barisic, Roh, and Golparvar-Fard’058, such that deep convolutional neural networks are used to analyze images of the construction site and detect objects, and provide a confidence level associated with the recognition of the object to determine the observation of an specified construction object and level of confidence in observing the object in the images for monitoring the progress of the imaged construction site. This modification is rationalized as an application of a known technique to a known system ready for improvement to yield predictable results. In this instance, Golparvar-Fard, Barisic, Roh, and Golparvar-Fard’058 disclose a base system for monitoring construction progress and productivity, where specified construction objects in the construction photos are detected using feature-based classifiers trained on detecting the specific types of construction objects for monitoring interior construction progress. Luo teaches a known technique of analyzing construction images using trained deep learning convolutional neural network models to detect construction objects and predicts class-specific score and bounding box locations for the objects and provides confidence scores to sort the detections for judging a positive detection. One of ordinary skill in the art would have recognized that by applying Luo’s teachings to the system of Golparvar-Fard, Barisic, Roh, and Golparvar-Fard’058 would predictably lead to applying deep convolutional neural networks in performing object detection in the captured construction site images to perform object detection and provide a confidence scores associated with the recognition of the object to determine the observation of a specified construction object and level of confidence in observing the object in the images for monitoring construction progress, leading to an improved system for detecting progress of a construction site using visual analysis by detecting objects in the construction site images using an trained deep convolutional neural networks. 

Regarding claim 2, please see the above rejection of claim 1. Golparvar-Fard, Barisic, Roh, Golparvar-Fard’058, and Luo disclose the system of claim 1, wherein: 
the image intake processor receiving the first digital photograph of the new home and first the photograph attribute data from a file storage server (see Golparvar-Fard [0053], where computer storage  is used to store and provide to the processing device data and instructions, including images); 
the image intake processor storing the first digital photograph in an image database (see Golparvar-Fard [0053], where computer storage  is used to store and provide to the processing device data and instructions, including images and may be databases; see also Golparvar-Fard [0073]-[0074], where images may be stored in images database); and 
the image intake processor storing the first photograph attribute data in a record in a photograph table (see Barisic col. 7, ln. 55-65, where captured information, tags, and annotations are embedded as metadata into captured photos of a construction site).

Regarding claim 3, please see the above rejection of claim 2. Golparvar-Fard, Barisic, Roh, Golparvar-Fard’058, and Luo disclose the system of claim 2, wherein the first photograph attribute data further includes at least one of a photograph identifier, a photograph date-time stamp, and a photographer identifier (see Barisic col. 5, ln. 5-20 and col. 7, ln. 50-65, where a filename is suggested to be associated with image files and metadata includes location name, and time stamp information). 

Regarding claim 4, please see the above rejection of claim 3. Golparvar-Fard, Barisic, Roh, Golparvar-Fard’058, and Luo disclose the system of claim 3, wherein: 
the image classification controller storing the photograph identifier, the first physical attribute identifier, and the first prediction score in a record in a label table (see Barisic col. 5, ln. 5-20, where metadata, including time stamp information, geographical information, location name, address, user comments annotations, etc. may be embedded into media files, such as images photos and video; and see Barisic col. 7, ln. 50-65, files are named and captured information, tags, and annotations are embedded as metadata into captured photos of a construction site; where the combination of Golparvar-Fard, Barisic, Roh, Golparvar-Fard’058, and Luo, would suggest that the filename and detected probabilities of observing expected elements may be embedded into the corresponding image files).

Regarding claim 6, please see the above rejection of claim 1. Golparvar-Fard, Barisic, Roh, Golparvar-Fard’058, and Luo disclose the system of claim 1, wherein: 
the first physical attribute identifier includes at least one of an interior, kitchen, cabinets, counter tops, flooring, windows, home framing, electrical wiring, an HVAC system, insulation, painting and trim, a refrigerator, a dishwasher, a stove, and an oven (see Roh sect. 5.1 Decomposition criteria of interior construction objects, where products are defined as physical objects, e.g. walls, doors, windows, and pipes, and further suggests that the installation of HVAC ductwork is to be monitored).

Regarding claim 8, please see the above rejection of claim 1. Golparvar-Fard, Barisic, Roh, Golparvar-Fard’058, and Luo disclose the system of claim 1, wherein: 
the build task occurrence table has a build task occurrence record indicating the second build task was previously completed (see Golparvar-Fard [0108], where a readiness index (RI) is computed to measure the readiness of the task to be executed which depends on whether all predecessors and task constraints are completed or released, and RI may receive, as an input, a measure of "Percent Complete" (PC) for each predecessor task and task constraint; see Golparvar-Fard Figs. 16-18 and [0117]-[0123], where progress reports based on predictive visual data analytics provide metrics on the status of the project, including percent complete of scheduled tasks and task readiness; suggesting that tasks are indicated complete in corresponding progress reports).

Regarding claim 15, please see the above rejection of claim 1. Golparvar-Fard, Barisic, Roh, Golparvar-Fard’058, and Luo disclose the system of claim 1, wherein the electronic message comprises an email message or a text message (see Barisic col. 17, ln. 40-50 and col. 24, ln. 45-55, where generated reports may be converted into a portable document format and sent to others via email).

Regarding claim 16, please see the above rejection of claim 15. Golparvar-Fard, Barisic, Roh, Golparvar-Fard’058, and Luo disclose the system of claim 15, wherein the build task notification controller sends the electronic message to a communication gateway device (see Barisic col. 11, ln. 35-45, where a gateway is disclosed in the IT infrastructure to ensure operability between the IT infrastructure and networks).

Regarding claim 19, Golparvar-Fard discloses a system for automatically detecting new home construction progress, comprising: 
at least one computer having an image intake processor, an image classification controller, a build task test engine controller, and a build task notification controller (see Golparvar-Fard [0045], where the system includes a processing device; and see Golparvar-Fard Fig. 27 and [0149]-[0157], where a computer system is disclosed to perform the disclosed teachings); 
the image intake processor receiving a first digital photograph of a new home (see Golparvar-Fard [0049]-[0051], where users may take pictures with cameras of the construction site and input them into the processing device); 
the image classification controller sending the first digital photograph to a first digital image classification model (see Golparvar-Fard [0055], where the image processor may align images to the building information model (BIM) during point cloud generation, in which point clouds and 4D BIM may be evaluated in terms of progress and building plan deviations; see also Golparvar-Fard [0073]-[0075], where 3D point clouds, derived from aligned anchor images or other images, depicting as-built conditions of the construction site may be used to assess progress towards task completion); 
the build task test engine controller performing a first test (see Golparvar-Fard [0098]-[0101], where the system may measure deviations between expected work-in-progress on a construction site and actual state of work in progress via images, point clouds derived from images, and building information models, and completed tasks may be documented and all parties engaged in the task may be informed; see Golparvar-Fard [0106]-[0108], where the 4D as-built and plan models can be compared to determine percent complete metrics for each task);
the image classification controller sending the first digital photograph to a second digital image classification model (see Golparvar-Fard [0055], where the image processor may align images to the building information model (BIM) during point cloud generation, in which point clouds and 4D BIM may be evaluated in terms of progress and building plan deviations; see also Golparvar-Fard [0073]-[0075], where 3D point clouds, derived from aligned anchor images or other images, depicting as-built conditions of the construction site may be used to assess progress towards task completion; see Golparvar-Fard [0106]-[0108], where the 4D as-built and plan models can be compared to determine percent complete metrics for multiple of different tasks); 
the build task test engine controller performing a second test (see Golparvar-Fard [0098]-[0101], where the system may measure deviations between expected work-in-progress on a construction site and actual state of work in progress via images, point clouds derived from images, and building information models, and completed tasks may be documented and all parties engaged in the task may be informed; see Golparvar-Fard [0106]-[0108], where the 4D as-built and plan models can be compared to determine percent complete metrics for each task; see also Golparvar-Fard [0110], where the percent complete metric can be determined for multiple predecessor tasks);
the build task test engine controller determining that a first build task has been completed when the first test is passed and the second test is passed (see Golparvar-Fard [0107]-[0110], where a readiness index (RI) is computed to measure the readiness of the task to be executed which depends on whether all predecessors and task constraints are completed or released, and RI may receive, as an input, a measure of "Percent Complete" (PC) for each predecessor task and task constraint; see Golparvar-Fard [0116]-[0120], Table 2, Fig. 16A and 16B, where visual production control reports are generated based on predictive visual data analytics which include indicating the number of tasks completed, along with percent completion of tasks and percent plan complete) and a second build task was previously completed as indicated in a build task occurrence table (see Golparvar-Fard [0108], where a readiness index (RI) is computed to measure the readiness of the task to be executed which depends on whether all predecessors and task constraints are completed or released, and RI may receive, as an input, a measure of "Percent Complete" (PC) for each predecessor task and task constraint; see Golparvar-Fard Figs. 16-18 and [0117]-[0123], where progress reports based on predictive visual data analytics provide metrics on the status of the project, including percent complete of scheduled tasks and task readiness; suggesting that a task is determined to be completed depends upon the completion of predecessor tasks, and that tasks are indicated complete in corresponding progress reports).
Golparvar-Fard does not explicitly disclose first photograph attribute data associated with the first digital photograph, and that the first photograph attribute data includes a home identifier for the new home; and the build task notification controller generating an electronic message that indicates the first build task has been completed.
Barisic teaches in a related and pertinent systems and methods of capturing and managing electronic media files (see Barisic Abstract), where metadata, including time stamp information, geographical information, location name, address, user comments annotations, etc. may be embedded into media files, such as images photos and video (see Barisic col. 5, ln. 5-20) and files are named and captured information, tags, and annotations are embedded as metadata into captured photos of a construction site (see Barisic col. 7, ln. 50-65), and generated reports may be converted into a portable document format and sent to others via email (see Barisic col. 17, ln. 40-50 and col. 24, ln. 45-55). 
At the time of filing, one of ordinary skill in the art would have found it obvious to apply the teachings of Barisic to the teachings of Golparvar-Fard, such that information related to the photographs of the construction site, such as the name of the image file and location name of the construction site, is embedded with the captured photo files when captured and stored. This modification is rationalized as an application of a known technique to a known system ready for improvement to yield predictable results. In this instance, Golparvar-Fard disclose a base system for monitoring construction progress and productivity, where users take pictures of the construction site and input them into the processing device to be processed and generate visual production control reports. Barisic teaches a known technique of naming files and embedding captured information, tags, and annotations as metadata into captured photos of a construction site, and that generated reports may be converted into a portable document format and sent to others via email. One of ordinary skill in the art would have recognized that by applying Barisic’s teachings to the system of Golparvar-Fard would predictably allow for the improvements of associating captured photos of the construction site with a file name and embed the photograph files with metadata such as location name and other captured information for improved file management, and that the generated reports and documentation of completed tasks may be communicated with engaged parties via email for improved communication of results. 
Golparvar-Fard and Barisic do not explicitly disclose that the first digital image classification model returns a first physical attribute identifier and a first prediction score associated with the first physical attribute identifier to the image classification controller; the second digital image classification model returns a second physical attribute identifier and a second prediction score associated with the second physical attribute identifier to the image classification controller.
Roh teaches in a related and pertinent object-based model using computer vision techniques for interior construction progress monitoring (see Roh Abstract), where an object-based model with building information models (BIM) to represent the geometrical information of construction components into meaningful objects through an automated analysis using computer vision techniques, in which as-built interior construction photographs are collected with BIM and are visually analyzed to assess completed components and the dates which they underwent significant change, and progress information is visualized according to schedule deviation of highlighted elements to be used to generate progress reports (see Roh sect. 3. Framework of object-based interior construction progress monitoring), where products are defined as physical objects, e.g. walls, doors, windows, and pipes, and the status of these objects is changed by non-physical construction activities, such as the process of building brick walls or installing water pipes (see Roh sect. 5.1 Decomposition criteria of interior construction objects), and pattern classification for detecting an interior object is trained as the classifier during the object recognition process, where feature based classifiers are trained to detect specified construction objects from images (see Roh sect. 5.3 Automated visual assessment from photographs).
At the time of filing, one of ordinary skill in the art would have found it obvious to apply the teachings of Roh to the teachings of Golparvar-Fard and Barisic, such that the construction objects can be identified in the construction photos using feature-based classifiers trained on detected specific types of construction objects and used to monitor interior construction progress. This modification is rationalized as an application of a known technique to a known system ready for improvement to yield predictable results. In this instance, Golparvar-Fard and Barisic disclose a base system for monitoring construction progress and productivity, the system may measure deviations between expected work-in-progress on a construction site and actual state of work in progress via images, point clouds derived from images, and building information models. Roh teaches a known technique of monitoring interior construction progress based on the using feature-based classifiers to detect specified construction objects from as-built interior construction images, such as walls, doors, windows, and pipes. One of ordinary skill in the art would have recognized that by applying Roh’s teachings to the system of Golparvar-Fard and Barisic would predictably allow for detecting specified construction objects in the construction photos using feature-based classifiers trained on detecting the specific types of construction objects for monitoring interior construction progress, leading to an improved system for detecting progress of a construction site using visual analysis for detecting a plurality of different types of specified construction objects. 
Golparvar-Fard, Barisic, and Roh do not explicitly disclose the first prediction score indicates a probability that the first digital photograph illustrates a first physical attribute corresponding to the first physical attribute identifier; and that the build task test engine controller performing the first test associated with the first physical attribute identifier by comparing the first prediction score to a first threshold score, the first test being passed when the first prediction score being greater than the first threshold score; the second prediction score indicates a probability that the first digital photograph illustrates a second physical attribute corresponding to the second physical attribute identifier; that the build task test engine controller performing a second test associated with the second physical attribute identifier by comparing the second prediction score to a second threshold score, the second test being passed when the second prediction score being greater than the second threshold score.
Golparvar-Fard’058 teaches in a related and pertinent method for monitoring construction progress (see Golparvar-Fard’058 Abstract), where the detection of progress is based on computed probabilities of observing as-planned elements given some evidence of occupancy in the as-built scene model, where occupancy labels are applied to voxels of the as-built model that observe a corresponding as-built element (see Golparvar-Fard’058 [0086]-[0091] and Eq. 8, 9, and 10), and that voxels are labeled as occupied in the as-built model based on the voxel containing SIFT or MVS feature points or observed consistent radiance (see Golaparvar-Fard’058 [0079]-[0081]). Furthermore, the computed probability of observing progress for an element associated with a given scheduled activity is compared with a corresponding threshold to classify the progress of the elements (see Golparvar-Fard’058 [0092]-[0095]).
At the time of filing, one of ordinary skill in the art would have found it obvious to apply the teachings of Golparvar-Fard’058 to the teachings of Golparvar-Fard, Barisic, and Roh such that construction progress is determined based on analyzing images to detect observations of expected as-planned elements, such as specified construction objects, in the as-built scene of a construction site, where probabilities of observing progress for each element are computed and used to measure progress towards completion of the element. This modification is rationalized as an application of a known technique to a known system ready for improvement to yield predictable results. In this instance, Golparvar-Fard, Barisic, and Roh disclose a base system for monitoring construction progress and productivity, where specified construction objects in the construction photos are detected using feature-based classifiers trained on detecting the specific types of construction objects for monitoring interior construction progress. Golparvar-Fard’058 teaches a known technique of progress is detected in a construction scene based on the observation of expected as-planned elements in the as-built scene, where probabilities of observing each as-built element in an occupied voxel are computed, and used to measure progress towards completion of the element, and the computed probability of observing progress for an element associated with a given scheduled activity is compared with a corresponding threshold to classify the progress of the elements. One of ordinary skill in the art would have recognized that by applying Golparvar-Fard’058’s teachings to the system of Golparvar-Fard, Barisic, and Roh would predictably allow for the detection of specified construction objects and measurement of progress of a construction scene based on visual analysis of captured images of the construction based on the observation of expected as-planned elements in the as-built scene, where probabilities of observing progress for each element of specified objects are computed and used to measure progress towards completion of the element, leading to an improved system for detecting progress of a construction site using visual analysis. 
Golparvar-Fard, Barisic, Roh, and Golparvar-Fard’058 do not explicitly disclose that the first digital image classification model having a first deep convolutional neural network machine learning algorithm to analyze the first digital photograph and to return a first physical attribute identifier and a first prediction score associated with the first physical attribute identifier to the image classification controller; the second digital image classification model having a second deep convolutional neural network machine learning algorithm to analyze the first digital photograph and to return a second physical attribute identifier and a second prediction score associated with the second physical attribute identifier to the image classification controller.
Luo teaches in a method for recognizing diverse construction activities in site images via detected 22 classes of construction-related objects using convolutional neural networks (see Luo Abstract), where objects are detected with deep-learning convolutional neural network models, i.e. Faster R-CNN and ResNet-50 (see Luo sect. Method Development), where 22 classes of objects frequently observed are covered in the images used in training and testing the deep neural networks (see Luo sect. Method Development, Training and Test Data Sets and Table 2), and that the Faster R-CNN model consists of two modules, one predicts class-specific score and another regresses bounding box locations from the initial recommending boxes and provides confidence scores to sort the detections for judging a positive detection (see Luo sect. Experiments and Results, Object Detection).
At the time of filing, one of ordinary skill in the art would have found it obvious to apply the teachings of Luo to the teachings of Golparvar-Fard, Barisic, Roh, and Golparvar-Fard’058, such that deep convolutional neural networks are used to analyze images of the construction site and detect objects, and provide a confidence level associated with the recognition of the object to determine the observation of an specified construction object and level of confidence in observing the object in the images for monitoring the progress of the imaged construction site. This modification is rationalized as an application of a known technique to a known system ready for improvement to yield predictable results. In this instance, Golparvar-Fard, Barisic, Roh, and Golparvar-Fard’058 disclose a base system for monitoring construction progress and productivity, where specified construction objects in the construction photos are detected using feature-based classifiers trained on detecting the specific types of construction objects for monitoring interior construction progress. Luo teaches a known technique of analyzing construction images using trained deep learning convolutional neural network models to detect construction objects and predicts class-specific score and bounding box locations for the objects and provides confidence scores to sort the detections for judging a positive detection. One of ordinary skill in the art would have recognized that by applying Luo’s teachings to the system of Golparvar-Fard, Barisic, Roh, and Golparvar-Fard’058 would predictably lead to applying deep convolutional neural networks in performing object detection in the captured construction site images to perform object detection and provide a confidence scores associated with the recognition of the object to determine the observation of a specified construction object and level of confidence in observing the object in the images for monitoring construction progress, leading to an improved system for detecting progress of a construction site using visual analysis by detecting objects in the construction site images using an trained deep convolutional neural networks. 

Regarding claim 20, please see the above rejection of claim 19. Golparvar-Fard, Barisic, Roh, Golparvar-Fard’058, and Luo disclose the system of claim 19, wherein: 
the first physical attribute identifier includes at least one of an interior, kitchen, cabinets, counter tops, flooring, windows, home framing, electrical wiring, an HVAC system, insulation, painting and trim, a refrigerator, a dishwasher, a stove, and an oven (see Roh sect. 5.1 Decomposition criteria of interior construction objects, where products are defined as physical objects, e.g. walls, doors, windows, and pipes, and further suggests that the installation of HVAC ductwork is to be monitored).

Regarding claim 21, please see the above rejection of claim 20. Golparvar-Fard, Barisic, Roh, Golparvar-Fard’058, and Luo disclose the system of claim 20, wherein: 
the build task occurrence table has a build task occurrence record indicating the second build task was previously completed (see Golparvar-Fard [0108], where a readiness index (RI) is computed to measure the readiness of the task to be executed which depends on whether all predecessors and task constraints are completed or released, and RI may receive, as an input, a measure of "Percent Complete" (PC) for each predecessor task and task constraint; see Golparvar-Fard Figs. 16-18 and [0117]-[0123], where progress reports based on predictive visual data analytics provide metrics on the status of the project, including percent complete of scheduled tasks and task readiness; suggesting that tasks are indicated complete in corresponding progress reports).

Regarding claim 22, please see the above rejection of claim 19. Golparvar-Fard, Barisic, Roh, Golparvar-Fard’058, and Luo disclose the system of claim 19, wherein: 
the image intake processor receiving the first digital photograph of the new home and first the photograph attribute data from a file storage server (see Golparvar-Fard [0053], where computer storage  is used to store and provide to the processing device data and instructions, including images); 
the image intake processor storing the first digital photograph in an image database (see Golparvar-Fard [0053], where computer storage  is used to store and provide to the processing device data and instructions, including images and may be databases; see also Golparvar-Fard [0073]-[0074], where images may be stored in images database); and 
the image intake processor storing the first photograph attribute data in a record in a photograph table (see Barisic col. 7, ln. 55-65, where captured information, tags, and annotations are embedded as metadata into captured photos of a construction site).

Regarding claim 23, please see the above rejection of claim 22. Golparvar-Fard, Barisic, Roh, Golparvar-Fard’058, and Luo disclose the system of claim 22, wherein the first photograph attribute data further includes at least one of a photograph identifier, a photograph date-time stamp, and a photographer identifier (see Barisic col. 5, ln. 5-20 and col. 7, ln. 50-65, where a filename is suggested to be associated with image files and metadata includes location name, and time stamp information). 

Regarding claim 24, please see the above rejection of claim 23. Golparvar-Fard, Barisic, Roh, Golparvar-Fard’058, and Luo disclose the system of claim 23, wherein: 
the image classification controller storing the photograph identifier, the first physical attribute identifier, and the first prediction score in a record in a label table (see Barisic col. 5, ln. 5-20, where metadata, including time stamp information, geographical information, location name, address, user comments annotations, etc. may be embedded into media files, such as images photos and video; and see Barisic col. 7, ln. 50-65, files are named and captured information, tags, and annotations are embedded as metadata into captured photos of a construction site; where the combination of Golparvar-Fard, Barisic, Roh, Golparvar-Fard’058, and Luo, would suggest that the filename and detected probabilities of observing expected elements may be embedded into the corresponding image files).

Regarding claim 25, please see the above rejection of claim 19. Golparvar-Fard, Barisic, Roh, Golparvar-Fard’058, and Luo disclose the system of claim 19, wherein the electronic message comprises an email message or a text message (see Barisic col. 17, ln. 40-50 and col. 24, ln. 45-55, where generated reports may be converted into a portable document format and sent to others via email).

Regarding claim 26, please see the above rejection of claim 25. Golparvar-Fard, Barisic, Roh, Golparvar-Fard’058, and Luo disclose the system of claim 25, wherein the build task notification controller sends the electronic message to a communication gateway device (see Barisic col. 11, ln. 35-45, where a gateway is disclosed in the IT infrastructure to ensure operability between the IT infrastructure and networks).

Regarding claim 27, Golparvar-Fard discloses a system for automatically detecting new home construction progress, comprising: 
at least one computer having an image intake processor, an image classification controller, a build task test engine controller, and a build task notification controller (see Golparvar-Fard [0045], where the system includes a processing device; and see Golparvar-Fard Fig. 27 and [0149]-[0157], where a computer system is disclosed to perform the disclosed teachings); 
the image intake processor receiving a first digital photograph of a new home (see Golparvar-Fard [0049]-[0051], where users may take pictures with cameras of the construction site and input them into the processing device); 
the image classification controller sending the first digital photograph to a first digital image classification model (see Golparvar-Fard [0055], where the image processor may align images to the building information model (BIM) during point cloud generation, in which point clouds and 4D BIM may be evaluated in terms of progress and building plan deviations; see also Golparvar-Fard [0073]-[0075], where 3D point clouds, derived from aligned anchor images or other images, depicting as-built conditions of the construction site may be used to assess progress towards task completion); 
the build task test engine controller performing a first test (see Golparvar-Fard [0098]-[0101], where the system may measure deviations between expected work-in-progress on a construction site and actual state of work in progress via images, point clouds derived from images, and building information models, and completed tasks may be documented and all parties engaged in the task may be informed; see Golparvar-Fard [0106]-[0108], where the 4D as-built and plan models can be compared to determine percent complete metrics for each task);
the image intake processor receiving a second digital photograph of the new home (see Golparvar-Fard [0049]-[0051] and Fig. 1, where users may take multiple pictures with cameras of the construction site and input them into the processing device; and see Golparvar-Fard [0052], where images may be added incrementally over time);
the image classification controller sending the second digital photograph to a second digital image classification model (see Golparvar-Fard [0052], where images may be added incrementally over time; see Golparvar-Fard [0055], where the image processor may align images to the building information model (BIM) during point cloud generation, in which point clouds and 4D BIM may be evaluated in terms of progress and building plan deviations; see also Golparvar-Fard [0073]-[0075], where 3D point clouds, derived from aligned anchor images or other images, depicting as-built conditions of the construction site may be used to assess progress towards task completion; see Golparvar-Fard [0106]-[0108], where the 4D as-built and plan models can be compared to determine percent complete metrics for multiple of different tasks); 
the build task test engine controller performing a second test (see Golparvar-Fard [0098]-[0101], where the system may measure deviations between expected work-in-progress on a construction site and actual state of work in progress via images, point clouds derived from images, and building information models, and completed tasks may be documented and all parties engaged in the task may be informed; see Golparvar-Fard [0106]-[0108], where the 4D as-built and plan models can be compared to determine percent complete metrics for each task; see also Golparvar-Fard [0110], where the percent complete metric can be determined for multiple predecessor tasks);
the build task test engine controller determining that a first build task has been completed when the first test is passed and the second test is passed (see Golparvar-Fard [0107]-[0110], where a readiness index (RI) is computed to measure the readiness of the task to be executed which depends on whether all predecessors and task constraints are completed or released, and RI may receive, as an input, a measure of "Percent Complete" (PC) for each predecessor task and task constraint; see Golparvar-Fard [0116]-[0120], Table 2, Fig. 16A and 16B, where visual production control reports are generated based on predictive visual data analytics which include indicating the number of tasks completed, along with percent completion of tasks and percent plan complete), and the first build task was not previously completed as indicated by a build task occurrence table (see Golparvar-Fard [0116]-[0120], Table 2, Fig. 16A and 16B, where the progress reports includes metrics for determining “Task Repeated”, which flags tasks as having their start date pushed to a subsequent week; suggesting that tasks schedules and completion are tracked and when delayed tasks are determined to be completed, the respective tasks are not indicated as previously completed).
Golparvar-Fard does not explicitly disclose first photograph attribute data associated with the first digital photograph, and that the first photograph attribute data includes a home identifier for the new home;  second photograph attribute data associated with the second digital photograph; the second photograph attribute data including the home identifier for the new home; and the build task notification controller generating an electronic message that indicates the first build task has been completed.
Barisic teaches in a related and pertinent systems and methods of capturing and managing electronic media files (see Barisic Abstract), where metadata, including time stamp information, geographical information, location name, address, user comments annotations, etc. may be embedded into media files, such as images photos and video (see Barisic col. 5, ln. 5-20) and files are named and captured information, tags, and annotations are embedded as metadata into captured photos of a construction site (see Barisic col. 7, ln. 50-65), and generated reports may be converted into a portable document format and sent to others via email (see Barisic col. 17, ln. 40-50 and col. 24, ln. 45-55). 
At the time of filing, one of ordinary skill in the art would have found it obvious to apply the teachings of Barisic to the teachings of Golparvar-Fard, such that information related to the photographs of the construction site, such as the name of the image file and location name of the construction site, is embedded with the captured photo files when captured and stored. This modification is rationalized as an application of a known technique to a known system ready for improvement to yield predictable results. In this instance, Golparvar-Fard disclose a base system for monitoring construction progress and productivity, where users take pictures of the construction site and input them into the processing device to be processed and generate visual production control reports. Barisic teaches a known technique of naming files and embedding captured information, tags, and annotations as metadata into captured photos of a construction site, and that generated reports may be converted into a portable document format and sent to others via email. One of ordinary skill in the art would have recognized that by applying Barisic’s teachings to the system of Golparvar-Fard would predictably allow for the improvements of associating captured photos of the construction site with a file name and embed the photograph files with metadata such as location name and other captured information for improved file management, and that the generated reports and documentation of completed tasks may be communicated with engaged parties via email for improved communication of results. 
Golparvar-Fard and Barisic do not explicitly disclose that the first digital image classification model returns a first physical attribute identifier and a first prediction score associated with the first physical attribute identifier to the image classification controller; the second digital image classification model returns a second physical attribute identifier and a second prediction score associated with the second physical attribute identifier to the image classification controller.
Roh teaches in a related and pertinent object-based model using computer vision techniques for interior construction progress monitoring (see Roh Abstract), where an object-based model with building information models (BIM) to represent the geometrical information of construction components into meaningful objects through an automated analysis using computer vision techniques, in which as-built interior construction photographs are collected with BIM and are visually analyzed to assess completed components and the dates which they underwent significant change, and progress information is visualized according to schedule deviation of highlighted elements to be used to generate progress reports (see Roh sect. 3. Framework of object-based interior construction progress monitoring), where products are defined as physical objects, e.g. walls, doors, windows, and pipes, and the status of these objects is changed by non-physical construction activities, such as the process of building brick walls or installing water pipes (see Roh sect. 5.1 Decomposition criteria of interior construction objects), and pattern classification for detecting an interior object is trained as the classifier during the object recognition process, where feature based classifiers are trained to detect specified construction objects from images (see Roh sect. 5.3 Automated visual assessment from photographs).
At the time of filing, one of ordinary skill in the art would have found it obvious to apply the teachings of Roh to the teachings of Golparvar-Fard and Barisic, such that the construction objects can be identified in the construction photos using feature-based classifiers trained on detected specific types of construction objects and used to monitor interior construction progress. This modification is rationalized as an application of a known technique to a known system ready for improvement to yield predictable results. In this instance, Golparvar-Fard and Barisic disclose a base system for monitoring construction progress and productivity, the system may measure deviations between expected work-in-progress on a construction site and actual state of work in progress via images, point clouds derived from images, and building information models. Roh teaches a known technique of monitoring interior construction progress based on the using feature-based classifiers to detect specified construction objects from as-built interior construction images, such as walls, doors, windows, and pipes. One of ordinary skill in the art would have recognized that by applying Roh’s teachings to the system of Golparvar-Fard and Barisic would predictably allow for detecting specified construction objects in the construction photos using feature-based classifiers trained on detecting the specific types of construction objects for monitoring interior construction progress, leading to an improved system for detecting progress of a construction site using visual analysis for detecting a plurality of different types of specified construction objects. 
Golparvar-Fard, Barisic, and Roh do not explicitly disclose the first prediction score indicates a probability that the first digital photograph illustrates a first physical attribute corresponding to the first physical attribute identifier; and that the build task test engine controller performing the first test associated with the first physical attribute identifier by comparing the first prediction score to a first threshold score, the first test being passed when the first prediction score being greater than the first threshold score; the second prediction score indicates a probability that the second digital photograph illustrates a second physical attribute corresponding to the second physical attribute identifier; that the build task test engine controller performing a second test associated with the second physical attribute identifier by comparing the second prediction score to a second threshold score, the second test being passed when the second prediction score being greater than the second threshold score.
Golparvar-Fard’058 teaches in a related and pertinent method for monitoring construction progress (see Golparvar-Fard’058 Abstract), where the detection of progress is based on computed probabilities of observing as-planned elements given some evidence of occupancy in the as-built scene model, where occupancy labels are applied to voxels of the as-built model that observe a corresponding as-built element (see Golparvar-Fard’058 [0086]-[0091] and Eq. 8, 9, and 10), and that voxels are labeled as occupied in the as-built model based on the voxel containing SIFT or MVS feature points or observed consistent radiance (see Golaparvar-Fard’058 [0079]-[0081]). Furthermore, the computed probability of observing progress for an element associated with a given scheduled activity is compared with a corresponding threshold to classify the progress of the elements (see Golparvar-Fard’058 [0092]-[0095]).
At the time of filing, one of ordinary skill in the art would have found it obvious to apply the teachings of Golparvar-Fard’058 to the teachings of Golparvar-Fard, Barisic, and Roh such that construction progress is determined based on analyzing images to detect observations of expected as-planned elements, such as specified construction objects, in the as-built scene of a construction site, where probabilities of observing progress for each element are computed and used to measure progress towards completion of the element. This modification is rationalized as an application of a known technique to a known system ready for improvement to yield predictable results. In this instance, Golparvar-Fard, Barisic, and Roh disclose a base system for monitoring construction progress and productivity, where specified construction objects in the construction photos are detected using feature-based classifiers trained on detecting the specific types of construction objects for monitoring interior construction progress. Golparvar-Fard’058 teaches a known technique of progress is detected in a construction scene based on the observation of expected as-planned elements in the as-built scene, where probabilities of observing each as-built element in an occupied voxel are computed, and used to measure progress towards completion of the element, and the computed probability of observing progress for an element associated with a given scheduled activity is compared with a corresponding threshold to classify the progress of the elements. One of ordinary skill in the art would have recognized that by applying Golparvar-Fard’058’s teachings to the system of Golparvar-Fard, Barisic, and Roh would predictably allow for the detection of specified construction objects and measurement of progress of a construction scene based on visual analysis of captured images of the construction based on the observation of expected as-planned elements in the as-built scene, where probabilities of observing progress for each element of specified objects are computed and used to measure progress towards completion of the element, leading to an improved system for detecting progress of a construction site using visual analysis. 
Golparvar-Fard, Barisic, Roh, and Golparvar-Fard’058 do not explicitly disclose that the first digital image classification model having a first deep convolutional neural network machine learning algorithm to analyze the first digital photograph and to return a first physical attribute identifier and a first prediction score associated with the first physical attribute identifier to the image classification controller; the second digital image classification model having a second deep convolutional neural network machine learning algorithm to analyze the second digital photograph and to return a second physical attribute identifier and a second prediction score associated with the second physical attribute identifier to the image classification controller.
Luo teaches in a method for recognizing diverse construction activities in site images via detected 22 classes of construction-related objects using convolutional neural networks (see Luo Abstract), where objects are detected with deep-learning convolutional neural network models, i.e. Faster R-CNN and ResNet-50 (see Luo sect. Method Development), where 22 classes of objects frequently observed are covered in the images used in training and testing the deep neural networks (see Luo sect. Method Development, Training and Test Data Sets and Table 2), and that the Faster R-CNN model consists of two modules, one predicts class-specific score and another regresses bounding box locations from the initial recommending boxes and provides confidence scores to sort the detections for judging a positive detection (see Luo sect. Experiments and Results, Object Detection).
At the time of filing, one of ordinary skill in the art would have found it obvious to apply the teachings of Luo to the teachings of Golparvar-Fard, Barisic, Roh, and Golparvar-Fard’058, such that deep convolutional neural networks are used to analyze images of the construction site and detect objects, and provide a confidence level associated with the recognition of the object to determine the observation of an specified construction object and level of confidence in observing the object in the images for monitoring the progress of the imaged construction site. This modification is rationalized as an application of a known technique to a known system ready for improvement to yield predictable results. In this instance, Golparvar-Fard, Barisic, Roh, and Golparvar-Fard’058 disclose a base system for monitoring construction progress and productivity, where specified construction objects in the construction photos are detected using feature-based classifiers trained on detecting the specific types of construction objects for monitoring interior construction progress. Luo teaches a known technique of analyzing construction images using trained deep learning convolutional neural network models to detect construction objects and predicts class-specific score and bounding box locations for the objects and provides confidence scores to sort the detections for judging a positive detection. One of ordinary skill in the art would have recognized that by applying Luo’s teachings to the system of Golparvar-Fard, Barisic, Roh, and Golparvar-Fard’058 would predictably lead to applying deep convolutional neural networks in performing object detection in the captured construction site images to perform object detection and provide a confidence scores associated with the recognition of the object to determine the observation of a specified construction object and level of confidence in observing the object in the images for monitoring construction progress, leading to an improved system for detecting progress of a construction site using visual analysis by detecting objects in the construction site images using an trained deep convolutional neural networks. 

Regarding claim 28, please see the above rejection of claim 27. Golparvar-Fard, Barisic, Roh, Golparvar-Fard’058, and Luo disclose the system of claim 27, wherein: 
the build task occurrence table does not have a build task occurrence record indicating the first build task was previously completed (see Golparvar-Fard [0116]-[0120], Table 2, Fig. 16A and 16B, where the progress reports includes metrics for determining “Task Repeated”, which flags tasks as having their start date pushed to a subsequent week; see Golparvar-Fard Figs. 16-18 and [0117]-[0123], where progress reports based on predictive visual data analytics provide metrics on the status of the project, including percent complete of scheduled tasks and task readiness; suggesting that completed tasks that had their start date pushed back were previously not indicated as previously completed).

Regarding claim 29, Golparvar-Fard discloses a system for automatically detecting new home construction progress, comprising: 
at least one computer having an image intake processor, an image classification controller, a build task test engine controller, and a build task notification controller (see Golparvar-Fard [0045], where the system includes a processing device; and see Golparvar-Fard Fig. 27 and [0149]-[0157], where a computer system is disclosed to perform the disclosed teachings); 
the image intake processor receiving a first digital photograph of a new home (see Golparvar-Fard [0049]-[0051], where users may take pictures with cameras of the construction site and input them into the processing device); 
the image classification controller sending the first digital photograph to a first digital image classification model (see Golparvar-Fard [0055], where the image processor may align images to the building information model (BIM) during point cloud generation, in which point clouds and 4D BIM may be evaluated in terms of progress and building plan deviations; see also Golparvar-Fard [0073]-[0075], where 3D point clouds, derived from aligned anchor images or other images, depicting as-built conditions of the construction site may be used to assess progress towards task completion); 
the build task test engine controller performing a first test (see Golparvar-Fard [0098]-[0101], where the system may measure deviations between expected work-in-progress on a construction site and actual state of work in progress via images, point clouds derived from images, and building information models, and completed tasks may be documented and all parties engaged in the task may be informed; see Golparvar-Fard [0106]-[0108], where the 4D as-built and plan models can be compared to determine percent complete metrics for each task);
the image classification controller sending the first digital photograph to a second digital image classification model (see Golparvar-Fard [0055], where the image processor may align images to the building information model (BIM) during point cloud generation, in which point clouds and 4D BIM may be evaluated in terms of progress and building plan deviations; see also Golparvar-Fard [0073]-[0075], where 3D point clouds, derived from aligned anchor images or other images, depicting as-built conditions of the construction site may be used to assess progress towards task completion; see Golparvar-Fard [0106]-[0108], where the 4D as-built and plan models can be compared to determine percent complete metrics for multiple of different tasks); 
the build task test engine controller performing a second test (see Golparvar-Fard [0098]-[0101], where the system may measure deviations between expected work-in-progress on a construction site and actual state of work in progress via images, point clouds derived from images, and building information models, and completed tasks may be documented and all parties engaged in the task may be informed; see Golparvar-Fard [0106]-[0108], where the 4D as-built and plan models can be compared to determine percent complete metrics for each task; see also Golparvar-Fard [0110], where the percent complete metric can be determined for multiple predecessor tasks);
the build task test engine controller determining that a first build task has been completed when the first test is passed and the second test is passed (see Golparvar-Fard [0107]-[0110], where a readiness index (RI) is computed to measure the readiness of the task to be executed which depends on whether all predecessors and task constraints are completed or released, and RI may receive, as an input, a measure of "Percent Complete" (PC) for each predecessor task and task constraint; see Golparvar-Fard [0116]-[0120], Table 2, Fig. 16A and 16B, where visual production control reports are generated based on predictive visual data analytics which include indicating the number of tasks completed, along with percent completion of tasks and percent plan complete) and the first build task was not previously completed as indicated by a build task occurrence table (see Golparvar-Fard [0116]-[0120], Table 2, Fig. 16A and 16B, where the progress reports includes metrics for determining “Task Repeated”, which flags tasks as having their start date pushed to a subsequent week; suggesting that tasks schedules and completion are tracked and when delayed tasks are determined to be completed, the respective tasks are not indicated as previously completed).
Golparvar-Fard does not explicitly disclose first photograph attribute data associated with the first digital photograph, and that the first photograph attribute data includes a home identifier for the new home; and the build task notification controller generating an electronic message that indicates the first build task has been completed.
Barisic teaches in a related and pertinent systems and methods of capturing and managing electronic media files (see Barisic Abstract), where metadata, including time stamp information, geographical information, location name, address, user comments annotations, etc. may be embedded into media files, such as images photos and video (see Barisic col. 5, ln. 5-20) and files are named and captured information, tags, and annotations are embedded as metadata into captured photos of a construction site (see Barisic col. 7, ln. 50-65), and generated reports may be converted into a portable document format and sent to others via email (see Barisic col. 17, ln. 40-50 and col. 24, ln. 45-55). 
At the time of filing, one of ordinary skill in the art would have found it obvious to apply the teachings of Barisic to the teachings of Golparvar-Fard, such that information related to the photographs of the construction site, such as the name of the image file and location name of the construction site, is embedded with the captured photo files when captured and stored. This modification is rationalized as an application of a known technique to a known system ready for improvement to yield predictable results. In this instance, Golparvar-Fard disclose a base system for monitoring construction progress and productivity, where users take pictures of the construction site and input them into the processing device to be processed and generate visual production control reports. Barisic teaches a known technique of naming files and embedding captured information, tags, and annotations as metadata into captured photos of a construction site, and that generated reports may be converted into a portable document format and sent to others via email. One of ordinary skill in the art would have recognized that by applying Barisic’s teachings to the system of Golparvar-Fard would predictably allow for the improvements of associating captured photos of the construction site with a file name and embed the photograph files with metadata such as location name and other captured information for improved file management, and that the generated reports and documentation of completed tasks may be communicated with engaged parties via email for improved communication of results. 
Golparvar-Fard and Barisic do not explicitly disclose that the first digital image classification model returns a first physical attribute identifier and a first prediction score associated with the first physical attribute identifier to the image classification controller; the second digital image classification model returns a second physical attribute identifier and a second prediction score associated with the second physical attribute identifier to the image classification controller.
Roh teaches in a related and pertinent object-based model using computer vision techniques for interior construction progress monitoring (see Roh Abstract), where an object-based model with building information models (BIM) to represent the geometrical information of construction components into meaningful objects through an automated analysis using computer vision techniques, in which as-built interior construction photographs are collected with BIM and are visually analyzed to assess completed components and the dates which they underwent significant change, and progress information is visualized according to schedule deviation of highlighted elements to be used to generate progress reports (see Roh sect. 3. Framework of object-based interior construction progress monitoring), where products are defined as physical objects, e.g. walls, doors, windows, and pipes, and the status of these objects is changed by non-physical construction activities, such as the process of building brick walls or installing water pipes (see Roh sect. 5.1 Decomposition criteria of interior construction objects), and pattern classification for detecting an interior object is trained as the classifier during the object recognition process, where feature based classifiers are trained to detect specified construction objects from images (see Roh sect. 5.3 Automated visual assessment from photographs).
At the time of filing, one of ordinary skill in the art would have found it obvious to apply the teachings of Roh to the teachings of Golparvar-Fard and Barisic, such that the construction objects can be identified in the construction photos using feature-based classifiers trained on detected specific types of construction objects and used to monitor interior construction progress. This modification is rationalized as an application of a known technique to a known system ready for improvement to yield predictable results. In this instance, Golparvar-Fard and Barisic disclose a base system for monitoring construction progress and productivity, the system may measure deviations between expected work-in-progress on a construction site and actual state of work in progress via images, point clouds derived from images, and building information models. Roh teaches a known technique of monitoring interior construction progress based on the using feature-based classifiers to detect specified construction objects from as-built interior construction images, such as walls, doors, windows, and pipes. One of ordinary skill in the art would have recognized that by applying Roh’s teachings to the system of Golparvar-Fard and Barisic would predictably allow for detecting specified construction objects in the construction photos using feature-based classifiers trained on detecting the specific types of construction objects for monitoring interior construction progress, leading to an improved system for detecting progress of a construction site using visual analysis for detecting a plurality of different types of specified construction objects. 
Golparvar-Fard, Barisic, and Roh do not explicitly disclose the first prediction score indicates a probability that the first digital photograph illustrates a first physical attribute corresponding to the first physical attribute identifier; and that the build task test engine controller performing the first test associated with the first physical attribute identifier by comparing the first prediction score to a first threshold score, the first test being passed when the first prediction score being greater than the first threshold score; the second prediction score indicates a probability that the first digital photograph illustrates a second physical attribute corresponding to the second physical attribute identifier; that the build task test engine controller performing a second test associated with the second physical attribute identifier by comparing the second prediction score to a second threshold score, the second test being passed when the second prediction score being greater than the second threshold score.
Golparvar-Fard’058 teaches in a related and pertinent method for monitoring construction progress (see Golparvar-Fard’058 Abstract), where the detection of progress is based on computed probabilities of observing as-planned elements given some evidence of occupancy in the as-built scene model, where occupancy labels are applied to voxels of the as-built model that observe a corresponding as-built element (see Golparvar-Fard’058 [0086]-[0091] and Eq. 8, 9, and 10), and that voxels are labeled as occupied in the as-built model based on the voxel containing SIFT or MVS feature points or observed consistent radiance (see Golaparvar-Fard’058 [0079]-[0081]). Furthermore, the computed probability of observing progress for an element associated with a given scheduled activity is compared with a corresponding threshold to classify the progress of the elements (see Golparvar-Fard’058 [0092]-[0095]).
At the time of filing, one of ordinary skill in the art would have found it obvious to apply the teachings of Golparvar-Fard’058 to the teachings of Golparvar-Fard, Barisic, and Roh such that construction progress is determined based on analyzing images to detect observations of expected as-planned elements, such as specified construction objects, in the as-built scene of a construction site, where probabilities of observing progress for each element are computed and used to measure progress towards completion of the element. This modification is rationalized as an application of a known technique to a known system ready for improvement to yield predictable results. In this instance, Golparvar-Fard, Barisic, and Roh disclose a base system for monitoring construction progress and productivity, where specified construction objects in the construction photos are detected using feature-based classifiers trained on detecting the specific types of construction objects for monitoring interior construction progress. Golparvar-Fard’058 teaches a known technique of progress is detected in a construction scene based on the observation of expected as-planned elements in the as-built scene, where probabilities of observing each as-built element in an occupied voxel are computed, and used to measure progress towards completion of the element, and the computed probability of observing progress for an element associated with a given scheduled activity is compared with a corresponding threshold to classify the progress of the elements. One of ordinary skill in the art would have recognized that by applying Golparvar-Fard’058’s teachings to the system of Golparvar-Fard, Barisic, and Roh would predictably allow for the detection of specified construction objects and measurement of progress of a construction scene based on visual analysis of captured images of the construction based on the observation of expected as-planned elements in the as-built scene, where probabilities of observing progress for each element of specified objects are computed and used to measure progress towards completion of the element, leading to an improved system for detecting progress of a construction site using visual analysis. 
Golparvar-Fard, Barisic, Roh, and Golparvar-Fard’058 do not explicitly disclose that the first digital image classification model having a first deep convolutional neural network machine learning algorithm to analyze the first digital photograph and to return a first physical attribute identifier and a first prediction score associated with the first physical attribute identifier to the image classification controller; the second digital image classification model having a second deep convolutional neural network machine learning algorithm to analyze the first digital photograph and to return a second physical attribute identifier and a second prediction score associated with the second physical attribute identifier to the image classification controller.
Luo teaches in a method for recognizing diverse construction activities in site images via detected 22 classes of construction-related objects using convolutional neural networks (see Luo Abstract), where objects are detected with deep-learning convolutional neural network models, i.e. Faster R-CNN and ResNet-50 (see Luo sect. Method Development), where 22 classes of objects frequently observed are covered in the images used in training and testing the deep neural networks (see Luo sect. Method Development, Training and Test Data Sets and Table 2), and that the Faster R-CNN model consists of two modules, one predicts class-specific score and another regresses bounding box locations from the initial recommending boxes and provides confidence scores to sort the detections for judging a positive detection (see Luo sect. Experiments and Results, Object Detection).
At the time of filing, one of ordinary skill in the art would have found it obvious to apply the teachings of Luo to the teachings of Golparvar-Fard, Barisic, Roh, and Golparvar-Fard’058, such that deep convolutional neural networks are used to analyze images of the construction site and detect objects, and provide a confidence level associated with the recognition of the object to determine the observation of an specified construction object and level of confidence in observing the object in the images for monitoring the progress of the imaged construction site. This modification is rationalized as an application of a known technique to a known system ready for improvement to yield predictable results. In this instance, Golparvar-Fard, Barisic, Roh, and Golparvar-Fard’058 disclose a base system for monitoring construction progress and productivity, where specified construction objects in the construction photos are detected using feature-based classifiers trained on detecting the specific types of construction objects for monitoring interior construction progress. Luo teaches a known technique of analyzing construction images using trained deep learning convolutional neural network models to detect construction objects and predicts class-specific score and bounding box locations for the objects and provides confidence scores to sort the detections for judging a positive detection. One of ordinary skill in the art would have recognized that by applying Luo’s teachings to the system of Golparvar-Fard, Barisic, Roh, and Golparvar-Fard’058 would predictably lead to applying deep convolutional neural networks in performing object detection in the captured construction site images to perform object detection and provide a confidence scores associated with the recognition of the object to determine the observation of a specified construction object and level of confidence in observing the object in the images for monitoring construction progress, leading to an improved system for detecting progress of a construction site using visual analysis by detecting objects in the construction site images using an trained deep convolutional neural networks. 

Regarding claim 30, please see the above rejection of claim 29. Golparvar-Fard, Barisic, Roh, Golparvar-Fard’058, and Luo disclose the system of claim 29, wherein: 
the build task occurrence table does not have a build task occurrence record indicating the first build task was previously completed (see Golparvar-Fard [0116]-[0120], Table 2, Fig. 16A and 16B, where the progress reports includes metrics for determining “Task Repeated”, which flags tasks as having their start date pushed to a subsequent week; see Golparvar-Fard Figs. 16-18 and [0117]-[0123], where progress reports based on predictive visual data analytics provide metrics on the status of the project, including percent complete of scheduled tasks and task readiness; suggesting that completed tasks that had their start date pushed back were previously not indicated as previously completed).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY WING HO CHOI whose telephone number is (571)270-3814. The examiner can normally be reached 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VINCENT RUDOLPH can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIMOTHY CHOI/Examiner, Art Unit 2661                                                                                                                                                                                                        

/VINCENT RUDOLPH/Supervisory Patent Examiner, Art Unit 2661